Citation Nr: 1510081	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  

INTRODUCTION

The Veteran had active service from July 1970 to November 1972.  

This claim comes to the Board of Veterans Appeals (Board) from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In September 2014, the Veteran testified during a videoconference hearing that was held before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) evaluated as 70 percent disabling.  

2.  The Veteran has a high school education and past work experience as a mover and a night security guard.  

3.  The Veteran's PTSD alone does not preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU based on PTSD alone are not met.  38 U.S.C.A. §§ 1114(s), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for TDIU.  Specifically, the Veteran asserts that his currently service-connected PTSD has caused him to be unable to secure gainful employment and that he has not been able to work since 1996 because of his acquired psychiatric disability.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 . 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 . 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 .  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).
In this case, the Veteran has only one service connected disability.  He is currently service connected for PTSD with an evaluation of 70 percent disabling.  Accordingly, the Veteran meets the schedular TDIU criteria, and the Board will determine whether the evidence of records supports such a grant on a schedular basis.  

At an examination in May 2013, the examiner specifically noted that the Veteran stopped working in 1996 due to a rotator cuff injury that prevented him from performing physically demanding work.  The Veteran specifically indicated during the examination that he was forced to quit his physically laborious job due to his injury.  He estimated that he was employed in that position for 6 to 7 years and that it was the longest period of time he maintained the same job.  He stated that he performed well at this job and did not receive any formal disciplinary action at work.  He reported that he got into two fights at work with co-workers due to someone taking his lunch out of the refrigerator, but he could not provide any further details on the nature of these fights.  Although the Veteran reported that he got into fights at work, he could not provide any examples of the types of fights and he denied any formal disciplinary action taken against him by his employer.  He also stated that at this job, no one was aware of his acquired psychiatric disability and he purposefully did not want others to know about his PTSD.  Further, the examiner noted that when the Veteran was working he had no problem maintaining employment due to PTSD symptoms.  

Approximately two years after the Veteran stopped working due to his rotator cuff injury, he received entitlement to service connection for PTSD.  At the examination, the Veteran was unable to describe the overall impact that his PTSD had on his daily life.  The examiner noted that the Veteran has social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to his PTSD symptoms, but that it was clear that the Veteran stopped working due to his rotator cuff injury and not due to any psychiatric illness.  The examiner concluded that the Veteran's PTSD would not prevent him from securing and maintaining either sedentary or industrial employment.  The examiner based this opinion on the fact that the Veteran is able to tolerate the normal stress, interpersonal relationships, and schedule inherent in most employment settings.  Further, the fact that the Veteran has been functioning as a caretaker of his aging and disabled mother is evidence of his ability to function at work and manage stressful environments.  

The Veteran underwent a VA examination in September 2010.  It was noted that he had not worked since before his 1998 VA examination.  The examiner noted that his treatment notes clearly indicated that he stopped working due to a rotator cuff injury, and not due to psychiatric issues.  When this was raised by the Veteran, he seemed surprised that this was a fact of record, and he asserted that he was laid off work due to missing many days due to psychiatric reasons.  The examiner concluded that from a psychological perspective, he is judged as able to tolerate the normal stress, interpersonal interactions and schedule inherent in any employment setting.  The Veteran was deemed competent to manage his own finances without restriction and his own best interest.  

The Veteran testified at a Board hearing in September 2014.  At this examination, he stated that he stopped working due to his mental disability.  He claimed that he missed days from work due to his mental disability, and he was almost fired because of this and was forced to beg for his job back.  He reported that he did not share with his employer that he was having psychological problems, and this was why he missed a week from work.  However, he was finally forced to tell his employer about his PTSD, and he was able to get his job back.  Importantly, this incident occurred prior to his service connection for PTSD.  The Veteran did acknowledge that he injured his rotator cuff while working and they laid him off.  He states that he has tried to find a job since that time but was unsuccessful because he is not able to lift or carry anything.  Lastly, the Veteran stated that his primary VA psychiatrist, Dr. F,  has told him that he cannot work due to his PTSD.   

However, the Board has reviewed treatment notes from Dr. F and  there is no additional evidence of record that supports the Veteran's claims that his service connected PTSD affects his ability to work.  Additionally, the Board would like to note that the Veteran applied for permanent and total disability from the VA due to non-service connected disabilities and such claim was denied in a January 1996 rating decision.  
At an examination conducted in October 1998, wherein he reported that his job was lifting furniture and boxes for St. Vincent De Paul.  He explained that he experienced a right shoulder injury on the job, which required surgical intervention.  He reported that his orthopedist advised him not to return to that particular job, but the Veteran did anyway and was laid off.  He felt that he had no other skills and is only qualified for laborer jobs and cannot perform any of the due to injury.  He admitted that he has a great deal of anxiety regarding being retrained and fears that he could not manage retraining in a consistent manner.  

In an October 1996, rating decision the Veteran was denied entitlement to a non-service connected disability pension benefits.  It was determined that  the evidence of record did not show that the Veteran was permanently and totally disabled for nonservice connected disability pension benefits.  It was not felt that he was unable to secure and follow a substantially gainful employment as a result of his shoulder disability.  It was noted that the Veteran was able to maintain gainful employment until he injured his shoulder and that it would not be unreasonable to assume that the Veteran could secure some form of sedentary employment and remain gainfully employed.  In December 1996, the Veteran was sent information by the RO regarding their vocational rehabilitation program.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that TDIU is not warranted.  The evidence of record does not show that the Veteran's service connected PTSD renders him unable to secure and follow gainful employment.  Further, there is a considerable amount of evidence that the Veteran stopped working due to his non service-connected shoulder disability.  Further, there is no evidence of record, other than the Veteran's own statements that contradict this evidence.  The question before the Board is not whether the Veteran can keep his current employment, but whether the service connected PTSD renders him unable to obtain and maintain substantially gainful employment.

In this regard, the Veteran has not offered specific details of how his PTSD affects his ability to work.  The Veteran has stated on several occasions that his only job related skills are in manual labor, and that he does not want to be retrained due to fear.  He also states that his PTSD causes him to have poor concentration.  However, the Board would like to note that the Veteran has been taking care of his elderly and disabled mother for years and has been quite successful taking on this new work without prior training.  He was able to learn what his mother needed on the job, which is very similar to many real world situations.  Further, as noted above it is not a question of whether he can continue his previous employment, but a question of whether he can obtain and maintain substantially gainful employment and all of the VA examiners state the Veteran's PTSD does not render him unable to maintain substantially gainful employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In this case, a review of the Veteran's brief employment history reveals that he has always performed labor-intensive work and that this is the work he is most comfortable with.  However, the Veteran's service connected disability does not affect his physical limitations for work, and there is insufficient evidence of record that his PTSD affects his mental capability of working.  Further, the Veteran has been offered job-retraining services and he has not taken advantage of these services.  In this case, the Board finds that the evidence supporting a finding that the Veteran is not precluded from working due solely to his PTSD is more probative than the Veteran's statements otherwise.  Given the specific findings of medical professionals as well as the consistent reasoning for the Veteran leaving his prior employment, the Board finds that this evidence outweighs the Veteran's more general statements about the effect of his PTSD on his employment.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD, alone, precludes his participation in all forms of employment, and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated August 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Additionally, the Veteran testified at a hearing before the Board in September 2014.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In September 2010 and May 2013, the Veteran was afforded VA examinations responsive to his TDIU claim, which is adequate for the purposes of determining entitlement to TDIU as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159 .


ORDER

Entitlement to TDIU is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


